Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, Commission File Number 00 1-8250 AG&E HOLDINGS INC. (Exact name of registrant as specified in its charter) ILLINOIS (State or other jurisdiction of incorporation or organization) 36-1944630 (IRS Employer Identification Number) 223 Pratt Street, Hammonton, New Jersey 08037 (Address of principal executive offices) Registrant’s telephone number, including area code: (609) 704-3000 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $1.00 par value None Title of each class Name of each exchange on which registered Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. Yes ☐ No ☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes ☐No ☒ Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers in response to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a Smaller Reporting Company) Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐No ☒ The aggregate market value of the registrant’s voting stock held by non-affiliates of the registrant (assuming for the purposes hereof, that directors, executive officers and 10% or greater stockholders of the registrant are affiliates of the registrant), based upon the closing sale price of the registrant’s Common Stock on March 28, 2017 was approximately $3,730,000. The number of shares of the registrant’s Common Stock outstanding as of March 28, 2017, was approximately 16,953,000. -1- Table of Contents TABLE OF CONTENTS PART I 3 Item1. BUSINESS 3 Item 1A. RISK FACTORS 5 Item 1B. UNRESOLVED STAFF COMMENTS 6 Item2. PROPERTIES 6 Item3. LEGAL PROCEEDINGS 6 Item4. MINE SAFETY DISCLOSURES 6 PART II 7 Item5. MARKET FOR REGISTRANT’S COMMON EQUITY, AND RELATED STOCKHOLDERS MATTERSAND ISSUER PURCHASES OF EQUITY SECURITIES 7 Item6. SELECTED FINANCIAL DATA 7 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 Item7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 25 Item9A. CONTROLS AND PROCEDURES 25 Item9B. OTHER INFORMATION 26 PART III 27 Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 27 Item11. EXECUTIVE COMPENSATION 27 Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 27 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS,AND DIRECTOR INDEPENDENCE 27 Item14. PRINCIPAL ACCOUNTING FEES AND SERVICES 27 PART IV 28 Item15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 28 SIGNATURES 30 Consent of Plante & Moran PLLC Certification of Principal Executive and Financial Officer Pursuant to Section 302 Certification of Principal Executive and Financial Officer Pursuant to Section 302 Statement of Principal Executive and Financial Officer Pursuant to Section 906 -2- Table of Contents PART I CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward- looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include, but are not limited to: changes in business conditions or the gaming equipment marketplace, continued services of our executive management team, competitive pricing pressures, regulatory changes, and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. These uncertainties are described in more detail in Part I, Item 1A. “Risk Factors” of this Annual Report on Form 10-K. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing. We do not undertake to update our forward-looking statements. Item 1. BUSINESS OVERVIEW AG&E Holdings Inc., through its wholly owned subsidiary American Gaming & Electronics, Inc. (“AG&E”) distributes parts and repairs and services gaming equipment and provides replacement monitors to casinos throughout the United States with offices in Las Vegas, Nevada, Hialeah, Florida and Hammonton, New Jersey. As used in this Annual Report on Form 10-K, the terms “we,” “us,” “our” and “the Company” mean AG&E Holdings Inc., an Illinois corporation, and its subsidiaries, unless the context indicates a different meaning, and the term “common stock” means our common stock, $1.00 par value per share. Originally founded in 1925 as an Illinois corporation, the Company previously was a global distributor and manufacturer of liquid crystal display (LCD) video monitors and other related parts for a variety of markets including, but not limited to, gaming machine manufacturers, coin-operated video game manufacturers and other display integrators. On September 12, 2014, the Company sold its LCD monitor business operations, and on October 30, 2014, changed its name to AG&E Holdings Inc. On June 15, 2015, the Company’s distribution agreement for video gaming terminals, or VGTs, in Illinois with GTech expired and as a result, the Company wound down this business. On November 30, 2016, the Company acquired Advanced Gaming Associates LLC (“AGA”). On the closing date, AGA was merged with and into AG&E. The separate legal existence of AGA ceased with AG&E continuing as the surviving entity and remaining a wholly-owned subsidiary of the Company. PRODUCTS AND SERVICES The Company’s primary business is the distribution and service of gaming equipment and supplies, which consist of LCD displays, gaming supplies and components, to various casinos across the country. -3- Table of Contents MARKETING AND SALES The Company sells products primarily in the United States. The Company maintains its own internal sales staff for a majority of its sales for products and for repair and service of its products. The Company’s business is generally not seasonal, but sales generally are a little higher during the first half of the year and a little lower the second half of the year. The Company’s largest customer in the continuing operations accounted for 14% of total revenues in 2016 and 32% of total accounts receivable as of December 31, 2016. No other customer accounted for more than 10% of sales in 2016. The Company did not have any customers that accounted for more than 10% of sales in 2015. The Company’s parts orders normally are shipped within two weeks, so there is minimal backlog in this category. No material portion of the Company’s business is subject to re-negotiation of profits or termination of contracts or subcontracts at the election of any governmental entity. The Company’s market for its products and services is highly competitive with low barriers to entry. Our efforts to comply with federal, state and local laws and regulations applicable to the discharge of materials into the environment, or otherwise relating to the protection of the environment, has had no material effect upon our capital expenditures, earnings and competitive position. RESEARCH AND DEVELOPMENT During the past two years, we have not spent any material amount on research and development activities. EMPLOYEES As of December31, 2016, the Company employed a total of approximately 72 full time employees at all of its locations. The Company believes its relationship with its employees is satisfactory. -4- Table of Contents Item 1A. RISK FACTORS Risks related to our Operations The loss or interruption of supply from our key parts suppliers could limit our ability to distribute our products. We purchase certain products from various suppliers, some of which are located outside of the United States. Any loss or interruption of supply from our key parts suppliers may require us to find new suppliers. The number of suppliers for certain electronic components is limited. We could experience delays while we seek new suppliers and could have difficulty finding new suppliers, which would substantially impair our operating results and business. The gaming business is heavily regulated and we depend on our ability to obtain/maintain regulatory approvals. Nearly all of the jurisdictions in the United States require licenses, permits, documentation of qualification, including evidence of financial stability, and other forms of approval for distributors of gaming equipment and supplies and for their key personnel. The revocation or denial of a license in a particular jurisdiction could adversely affect our ability to obtain or maintain licenses in other jurisdictions. In addition, laws and regulations applicable to our business could be changed or repealed. These changes could affect our business and results of operations. Intense competition in our industry could impair our ability to grow and achieve profitability. We may not be able to compete effectively with current or future competitors. The market for our products and services is intensely competitive and constantly attracts new competitors even as others leave the industry due to low barriers to entry to our business. Some of our competitors are large companies with greater financial, marketing and product development resources. In addition, new competitors may enter our key markets. This may place us at a disadvantage in responding to our competitors’ pricing strategies, technological advances and other initiatives. The current economic conditions might cause sales to decline without warning making it difficult to reduce costs fast enough to maintain profitability. Our customers’ business (and their customers’ business) might decline more than we or our customers are forecasting making it difficult for us to reduce our expenses as fast as our sales decline. We could experience periods where the sales decline occurs so rapidly that we are unprofitable for a period of time We are substantially d ependen t on key personnel. For the foreseeable future, our success will depend largely on the continued services of our President and Interim Chief Executive Officer, Anthony Tomasello, as well as certain of the other key executives because of their collective industry knowledge, marketing skills and relationships with suppliers and customers. Should any of these individuals leave us, we could have difficulty replacing them with qualified individuals and it could have a material adverse effect on our future results of operations. Our results of operations could vary as a result of the methods, estimates, and judgments that we use in applying our accounting policies. The methods, estimates, and judgments that we use in applying our accounting policies have a significant impact on our results of operations (see “ Critical Accounting Policies ” in Part II, Item 7 of this report). Such methods, estimates, and judgments are, by their nature, subject to substantial risks, uncertainties, and assumptions, and factors may arise over time that lead us to change our methods, estimates, and judgments. Changes in those methods, estimates, and judgments could significantly affect our results of operations. -5- Table of Contents Risks Related to our Common Stock The market price for our shares is susceptible to significant changes in market price. Historically, the volume of trading of our shares has been relatively low. As a result, larger than average buy or sell orders on a given day, or news about us or the gaming industry, has had and may in the future have a significant impact on the trading price for our shares. Our common stock is considered a “penny stock” and is subject to the penny stock rules. Our common stock currently trades over-the-counter on the OTCQB. Since our common stock continues to trade below $5.00 per share, our common stock is considered a “penny stock” and is subject to the Securities and Exchange Commission rules and regulations which impose limitations upon the manner in which our shares can be publicly traded. These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the associated risks. Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination regarding such a purchaser and receive such purchaser’s written agreement to a transaction prior to sale. These regulations may have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. We do not anticipate paying dividends in the foreseeable future. Any payment of cash dividends in the future will depend upon our earnings (if any), financial condition and capital requirements. We do not anticipate paying dividends in the foreseeable future. Accordingly, any potential investor who anticipates the need for current dividends from its investment should not purchase any of our securities. Item 1B. UNRESOLVED STAFF COMMENTS None. Item 2. PROPERTIES The Company leases its headquarters which are located at 223 Pratt Street, Hammonton, NJ 08037. The Company’s leased Hammonton facility has approximately 15,000 square feet of floor space. The Company also has other leased facilities to support its operations in Illinois, Nevada and Florida. Item 3. LEGAL PROCEEDINGS The Company is or may be subject to various legal proceedings and actions arising in the normal course of our business. In the opinion of management, based upon the information presently known, the ultimate liability, if any, arising from such pending legal proceedings, as well as from asserted legal claims and known potential legal claims which are likely to be asserted, taking into account established accruals for estimated liabilities (if any), are not expected to be material individually and in the aggregate to our consolidated financial position, results of operations or cash flows. Item 4. MINE SAFTETY DISCLOSURES Not Applicable. -6- Table of Contents PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY A ND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES , COMMON SHARE MARKET PRICE The Company's common stock is traded on the OTCQB Marketplace under the symbol “AGNU”. The following table sets forth the range of high and low bid prices per share of our common stock for each of the calendar quarters identified below as reported by the OTCQB Marketplace. These quotations represent inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. Prices 2015 Prices High Low High Low Quarter ended: March 31 $ June 30 $ September 30 $ December 31 $ On December 31, 2016, there were approximately 460 holders of record of the common shares of the Company. On September 15, 2015, the Company paid a $0.45 cash distribution to shareholders which was determined to be a return of capital. The Company paid no other distributions to shareholders during the two most recent fiscal years and we do not intend to declare any dividends on its common stock in the foreseeable future. During the fiscal year covered by this Annual Report on Form 10-K, we have not repurchased any shares of our common stock or sold any unregistered securities, except that in connection with our acquisition of AGA on November 30, 2016, we issued to Anthony Tomasello, our current President and the former Chief Executive Officer of AGA, 5,303,816 shares of our common stock. Item 6. SELECTED FINANCIAL DATA Not applicable. -7- Table of Contents Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Year Ended December 31, 2016 Compared to Year Ended December 31, 2015 Net sales from continuing operations decreased $7.7 million, or 55%, to $6.2 million in 2016 compared to $13.9 million in 2015. Parts and service sales decreased approximately 18% while VGT sales accounted for a decrease in sales of $6.3 million compared to prior year due to the expiration in 2015 of our distribution agreement with GTech for the Illinois VGT market. Gross margin for 2016 decreased $1.6 million to $1.9 million, or 30.0% of sales, compared to $3.4 million, or 24.6% of sales, in 2015. The decrease is primarily attributable to the discontinuation of VGT sales and decreased volume. Although gross margin has decreased, our gross margin percentage has increased since parts and service sales have a higher gross margin percentage than VGT sales. Operating expenses increased $637,000 to $4.6 million in 2016 compared to $4.0 million in 2015. The increase is primarily due to costs related to the merger with AGA in 2016 and costs associated with the exit from our former headquarters in McCook, Illinois, partially offset by various administrative savings. We continue to place emphasis on operating expense control. Operating loss from continuing operations was $2.8 million in 2016 compared to an operating loss of $582,000 in 2015. The decrease is primarily attributable to reduced sales as well as transaction costs related to the merger with AGA. Interest expense was $4,000 in 2016 compared to zero in 2015 due to interest from the promissory note that was issued to Anthony Tomasello, our President and the former Chief Executive Officer of AGA, upon closing of the merger with AGA Other income & expense was a $39,000 credit in 2016 compared to an $3,000 credit in 2015. This increase is due to the sale of fixed assets. Income tax benefit was $8,000 in 2016 compared to an expense of $8,000 in 2015. The Company has available a net operating loss carry forward of approximately $9.1 million as of December 31, 2016. Net loss from continuing operations was $2.7 million in 2016 compared to a net loss of $0.5 million in 2015. For 2016 basic and diluted loss per share was $0.23 compared to basic and diluted loss per share of $0.05 in 2015. The gain from discontinued operations for 2016 was zero compared to $0.1 million in 2015. Net loss including discontinued operations was $2.7 million in 2016 compared to net loss of $499,000 in 2015. For 2016 basic and diluted loss per share was $0.23 compared to basic and diluted loss per share of $0.04 in 2015. Critical Accounting Policies The preparation of the Company’s consolidated financial statements in accordance with accounting principles generally accepted in the United States of America requires the Company’s management to adopt accounting policies and to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses. Management periodically evaluates its policies, estimates and assumptions related to, among others: revenue recognition, receivables and provision for bad debt, inventory obsolescence and costing methods, provision for warranty, goodwill, income taxes and valuation allowance for deferred taxes, and contingencies. The Company’s management bases its estimates on historical experience and expectations of the future. Actual reported and future amounts could differ from those estimates under different conditions and assumptions. -8- Table of Contents Revenue Recognition In general, the Company recognizes revenue when the following criteria are met: evidence of an arrangement between the Company and its customer exists, shipment has occurred or services have been rendered, the sales price is fixed and determinable and collectability is reasonably assured. Revenue from video gaming terminal sales with standard payment terms is recognized upon the passage of title and transfer of the risk of loss. The Company recognizes revenue even if it retains a form of title to products delivered to customers, provided the sole purpose is to enable the Company to recover the products in the event of a customer payment default and the arrangement does not prohibit the customer’s use of the product in the ordinary course of business. Receivables & Provision for Bad Debt The Company is exposed to credit risk on certain assets, primarily accounts receivable. The Company provides credit to customers in the ordinary course of business and performs ongoing credit evaluations. Concentrations of credit risk with respect to trade receivables are limited. The Company currently believes its allowance for doubtful accounts is sufficient to cover customer credit risks. Inventory Obsolescence & Costing Methods The Company uses an average cost method to value inventory. The Company provides an allowance for estimated obsolete or excess inventory based on assumptions about future demands for its products. Income Taxes & Valuation Allowance for Deferred Taxes The Company uses the asset and liability method of accounting for income taxes. Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The amount of deferred tax asset we recognize is based upon our expected income for the next twelve to eighteen months. We record a valuation allowance to reduce deferred tax assets to an amount for which the realization is more likely than not. Contingencies When applicable, the Company assesses its exposures to loss contingencies including legal and other matters and provides for an exposure if it is judged to be probable and estimable. If the actual loss from a contingency differs from management’s estimates, operating results could be impacted. Liquidity & Capital Resources For continuing operations, accounts receivable increased by $280,000 to $1.0 million in 2016 compared to $0.7 million in 2015. Days sales in accounts receivable decreased to 36 days at year end 2016 compared to 39 days at year end 2015. Inventory increased by $333,000 to $917,000 in 2016 compared to $584,000 in 2015. Days cost of sales in inventory decreased to 61 days at year end 2016 compared to 62 days cost of sales at year end 2015. Accounts payable increased to $476,000 in 2016 compared to $457,000 in 2015. Days payables outstanding increased to 39 days at year end 2016 compared to 29 days at year end 2015. Prepaid expenses increased $45,000 and accrued expenses increased $220,000, primarily due to costs related to the merger transaction. -9- Table of Contents The net of our 2016 loss, depreciation and amortization, and other non cash adjustments to earnings resulted in a $2.7 million use of cash in operations. The net of earnings and non cash adjustments plus the working capital changes noted above resulted in $2.6 million of cash being used by operations. Cash provided by the sales of discontinued operations was zero in 2016 compared and 2015. Cash used in the acquisition of AGA was $512,000 in 2016. Capital expenditures were minimal in 2016 and 2015. This resulted in a use of cash by investing activities of $479,000 in 2016 and a provision of cash of $75,000 in 2015. The Company paid a cash dividend of $5.3 million in 2015 and zero in 2016. This resulted in $5.3 million of net cash used by financing activities in 2015. Cash at the beginning of the year was $4.4 million and at the end of the year was $1.3 million. Shareholders’ equity decreased $1.8 million to $3.6 million in 2016 from $5.4 million in 2015. This decrease is attributable to the Company’s net loss in 2016 partially offset by the common stock issued in connection with the acquisition of AGA. The Company believes it has no unique or unusual practices or policies relating to working capital items and believes its practices are consistent with other comparable companies in its served markets. The Company currently believes that its financial requirements during the foreseeable future can be met with funds on hand and generated from operating activities. Off Balance Sheet Arrangements As of December 31, 2016, we did not have any relationships with unconsolidated entities or financial partners, such as entities often referred to as structured finance or special purpose entities, established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. As such, we are not materially exposed to any financing, liquidity, market or credit risk that could arise if we had engaged in such relationships. Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The 2016 annual financial statements together with the notes thereto follow: - Independent Auditors’ Reports - Consolidated Balance Sheets as of December31, 2016 and 2015 - Consolidated Statements of Operations for years ended December31, 2016 and 2015 - Consolidated Statements of Shareholders’ Equity for years ended December31, 2016 and 2015 - Consolidated Statements of Cash Flows for years ended December31, 2016 and 2015 - Notes to the Consolidated Financial Statements Quarterly financial data for the four quarters ended December31, 2016 and 2015 are set forth in Note 12 of Notes to the Consolidated Financial Statements. -10- Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Shareholders of AG&E Holdings Inc. McCook, Illinois We have audited the accompanying consolidated balance sheets of AG&E Holdings Inc. as of December 31, 2016 and 2015, and the related consolidated statements of operations, stockholders' equity, and cash flows for each of the years in the two-year period ended December 31, 2016. The Company's management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2016 and 2015, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2016, in conformity with accounting principles generally accepted in the United States of America. /s/ Plante & Moran, PLLC Chicago, Illinois March 30, 2017 -11- Table of Contents CONSOLIDATED BALANCE SHEETS As of December31, (in $000’s except for share information) 5 ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowances of $10 in 2016 and $4 in 2015 Inventory Prepaid expenses & other assets Total current assets $ $ Property, Plant & Equipment (at cost): Leasehold improvements 16 Machinery, equipment & software less: Accumulated depreciation & amortization ) ) Property, plant & equipment, net $ 59 32 Other Assets: Intangible Assets, net 0 Goodwill 0 Total other assets $ $ 0 Total Assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable Note payable 0 Related party payable 0 Accrued expenses Total current liabilities $ $ Long term Liabilities: Contingent Liability 0 Note payable 0 Total Liabilities Shareholders' Equity: Common shares: $1 par value; 25,000,000 shares authorized; 16,953,176 shares issued and outstanding at December 31, 2016 11,649,360 shares issued and outstanding at December 31, 2015 Capital in excess of par value Accumulated deficit ) ) Unearned compensation 0 ) Total Shareholders' Equity $ $ Total Liabilities & Shareholders’ Equity $ $ See accompanying notes to the consolidated financial statements. -12- Table of Contents CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December31, (in $000’s except for share& per share data) 6 Net sales $ $ Cost of sales Gross margin Engineering, selling & administrative Transaction related costs 0 Intangible amortization 18 0 Operating loss ) ) Other expense (income): Interest 4 0 Other income ) (3 ) Loss before income tax ) ) Income tax (benefit) expense (8 ) 8 Net loss from continuing operations $ ) $ ) Discontinued operations: Earnings (loss) from discontinued operations 0 88 Discontinued operations, net of income taxes 0 88 Net loss $ ) $ ) Basic and Diluted net loss per common share Continuing operations $ ) $ ) Discontinued operations $ $ Net loss per share $ ) $ ) Basic common weighted shares outstanding Diluted common weighted shares outstanding See accompanying notes to the consolidated financial statements. -13- Table of Contents CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in $000’s) Common shares Capital in Excess Of Par Value Accumulated Deficit Unearned Compensation Total Shareholders' Equity December 31, 2014 $ $ $ ) $ ) $ Net loss ) ) Forfeiture of stock awards (net) ) ) 34 ) Distribution ) ) Amortization of unearned compensation 47 48 December 31, 2015 $ $ $ ) $ ) $ Net loss ) ) Issuance of stock per merger agreement ) Amortization of unearned compensation 52 52 December 31, 2016 $ $ $ ) $ 0 $ See accompanying notes to the consolidated financial statements. -14- Table of Contents CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December31, (in $000’s) 6 5 Cash flows from operating activities: Net loss $ ) $ ) Net earnings (loss) from discontinued operations 0 88 Net loss from continuing operations $ ) $ ) Adjustments to reconcile net loss to net cash (used by) provided by operating activities: Depreciation and amortization 42 39 Bad debt expense (recoveries) 6 ) Amortization of unearned compensation 51 24 (Gain) Loss on sale of fixed assets ) 0 Decrease in long term receivable 0 96 Changes in current assets & liabilities: Accounts receivable, net ) Inventory Prepaid expenses & other ) Accounts payable, net 19 ) Accrued expenses ) Discontinued operations : Net cash provided by discontinued operating activities 0 0 Net cash (used by) provided by operating activities $ ) $ Cash flow s (used i n ) provided by investing activities: Proceeds from sales of fixed assets 33 0 Proceeds from sale of discontinued operations 0 77 Cash used in acquisition ) 0 Additions to plant & equipment, net 0 (2 ) Net cash (used in) provided by investing activities $ ) $ 75 Cash flows from financing activities: Cash dividend paid 0 ) Net cash used in financing activities 0 $ ) Net (decrease) increase in cash ) ) Cash at beginning of year Cash at end of year $ $ Supplemental cash flows disclosure: Income taxes paid $ 0 $ 4 See accompanying notes to the consolidated financial statements. -15- Table of Contents NOTES TO THE FINANCIAL STATEMENTS Note 1. DESCRIPTION OF THE BUSINESS AG&E Holdings Inc. (the “Company”) through its wholly owned subsidiary American Gaming and Electronics, Inc. (“AG&E”) distributes parts and repairs and services gaming equipment and provides replacement monitors to casinos throughout the United States with offices in Hammonton, New Jersey, Las Vegas, Nevada and Hialeah, Florida. Note 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The financial statements of the Company include the accounts of AG&E Holdings Inc. and its wholly-owned subsidiary, American Gaming & Electronics, Inc. All significant intercompany accounts and transactions have been eliminated in consolidation. Management Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP USA) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses, during the reporting period. Actual results could differ from those estimates. Revenue Recognition In general, the Company recognizes revenue when the following criteria are met: evidence of an arrangement between the Company and its customer exists, shipment has occurred or services have been rendered, the sales price is fixed and determinable and collectability is reasonably assured. Generally, these terms are met upon shipment. Revenue from video gaming terminal sales with standard payment terms is recognized upon the passage of title and transfer of the risk of loss. The Company recognizes revenue even if it retains a form of title to products delivered to customers, provided the sole purpose is to enable the Company to recover the products in the event of a customer payment default and the arrangement does not prohibit the customer’s use of the product in the ordinary course of business. Financial Instruments The fair value of the Company’s financial instruments does not materially vary from the carrying value of such instruments. Receivables Receivables are carried at original invoice or closing statement amount less estimates made for doubtful receivables. Management determines the allowances for doubtful accounts by reviewing and identifying troubled accounts on a monthly basis and by using historical experience applied to an aging of accounts. A receivable is considered to be past due if any portion of the receivable balance is outstanding past terms which are normally 30 to 60 days. Receivables are written off when deemed uncollectible. Recoveries of receivables previously written off are recorded when received. -16- Table of Contents Inventory Obsolescence & Costing Methods The Company uses an average cost method to value inventory. The Company provides an allowance for estimated obsolete or excess inventory based on assumptions about future demands for its products. Property, Plant & Equipment Property, plant and equipment are stated at cost and are depreciated and amortized for financial reporting purposes over the estimated useful lives on a straight-line basis as follows: machinery & equipment - five to fifteen years and leasehold improvements - shorter of lease term or estimated useful life. Capitalized software costs are amortized on a straight-line basis over the expected economic life of the software of three to seven years. Intangibles The fair value of intangible assets with determinable useful lives is amortized on a straight-line basis over the estimated life. Customer relationships are amortized over a 10 year life, while gaming licenses are amortized over a 2 year life. Goodwill The Company accounted for its goodwill resulting from its purchase of Advanced Gaming Associates, LLC in conformity with GAAP USA . GAAP USA requires that goodwill not be amortized, but instead be tested for impairment at least annually, which the Company will perform annually in the fourth quarter or more often if circumstances warrant. Income Taxes The Company uses the asset and liability method of accounting for income taxes. Under the asset and liability method, the Company recognizes deferred tax assets and liabilities for the future tax consequences attributable to differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities. The Company records a valuation allowance to reduce deferred tax assets to an amount for which realization is more likely than not. Earnings Per Share Basic earnings per share is based on the weighted-average number of common shares outstanding whereas diluted earnings per share includes the dilutive effect of unexercised common stock options and warrants. Potentially dilutive securities are excluded from diluted earnings per share calculations for periods with a net loss. -17- Table of Contents Stock Based Compensation At December 31, 2016, the Company has one stock-based compensation plan, which is described more fully in Note 7. The Company accounts for this plan under the recognition and measurement principles of GAAP USA. Subsequent Events The Company evaluated subsequent events through the date the financial statements were issued. Recently Issued Accounting Pronouncements On February 2016, the FASB issued ASU 2016-02, Leases (
